JOHN A. McIntosh was charged in the Denver police court with vagrancy, was found guilty and was fined $50. He appealed to the county court, was tried without a jury, was found guilty, and was sentenced to imprisonment for 30 days.
[1] On review, the record is viewed in the light most favorable to the party successful in the trial court, and *Page 302 
every inference fairly deducible from the evidence is drawn in favor of the judgment. Hiner v. Cassidy,92 Colo. 78, 18 P.2d 309; Roberts v. Dietz, 88 Colo. 594,298 P. 1062. It would serve no useful purpose to detail the evidence. It is sufficient to say that, giving the City and County of Denver the full benefit of the rule stated above, we find, after a painstaking examination of the record, that the evidence is wholly insufficient to sustain the charge.
The judgment is reversed, and the cause is remanded with the direction to the county court to dismiss the proceeding.
MR. CHIEF JUSTICE ADAMS, MR. JUSTICE HILLIARD and MR. JUSTICE BOUCK concur.